Case 3:20-cv-00038-NKM-JCH Document 54 Filed 09/29/20 Page 1 of 2 Pageid#: 511




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

 Gregory Conte, et al.,                        )
       Plaintiffs,                             )       Civil Action No. 3:20-cv-00038
                                               )
 v.                                            )       ORDER
                                               )
 Commonwealth of Virginia, et al.,             )       By:    Joel C. Hoppe
      Defendants.                              )              United States Magistrate Judge

        This matter is before the Court on Defendants’ Joint Motion for Amendment of Proposed

 Pretrial Order. ECF No. 52. Defendants ask that the deadlines in the Pretrial Order, ECF No. 51,

 for the Rule 26(a) initial disclosures and the Rule 26(f) conference as well as other discovery-

 related deadlines be extended until after the Court rules on the pending motions to dismiss.

 Plaintiffs opposed the motion. ECF No. 53.

        A pretrial order may be amended upon a showing of good cause and with the Court’s

 consent. Fed. R. Civ. P. 16(b)(4). Defendants propose amendments to the Pretrial Order, such as

 extending the deadlines for Rule 26(a) initial disclosures and the Rule 26(f) conference, that

 would have the effect of staying discovery until the Court resolves the motions to dismiss. See

 Fed. R. Civ. P. 26(d)(1) (“A party may not seek discovery from any source before the parties

 have conferred” and planned for discovery as required under Rule 26(f) of the Federal Rules of

 Civil Procedure.”). A court may stay discovery pending resolution of motions that would dispose

 of an entire case on legal grounds. See Sheehan v. United States, No. 5:11CV170, 2012 WL

 1142709, at *2 (N.D. W.Va. Apr. 4, 2012) (granting motion to stay where motion to dismiss

 asserted sovereign immunity and lack of subject matter jurisdiction); Cleveland Constr., Inc. v.

 Schenkel & Schultz Architects, P.A., No. 3:08CV407, 2009 WL 903564, at *2–3 (W.D.N.C. Mar.




                                                   1
Case 3:20-cv-00038-NKM-JCH Document 54 Filed 09/29/20 Page 2 of 2 Pageid#: 512




 31, 2009) (granting stay of discovery where pending motion to dismiss asserted legal issue of res

 judicata/collateral estoppel).

        The parties have not held a Rule 26(f) conference in this case, and there is no need for

 them to do so or to engage in potentially costly discovery until the Court decides the motions to

 dismiss. Cf. Ardrey v. United Parcel Serv., 798 F.2d 679, 682 (4th Cir. 1986) (explaining that

 district courts enjoy “wide latitude” to manage their civil caseloads, including the time and

 manner for conducting discovery). If those motions are denied, then discovery may proceed in

 accordance with the Federal Rules of Procedure. If it is granted, however, then the case will be

 closed and “entirely eliminate the need for such discovery.” Simpson v. Specialty Retail

 Concepts, Inc., 121 F.R.D. 261, 263 (M.D.N.C. 1988). Considering the facts and circumstances

 in this case, the Court finds that Defendants have shown good cause to modify the Pretrial Order

 and stay all discovery in this case.

        Accordingly, it hereby ORDERED that Defendants’ motion, ECF No. 52, is

 GRANTED, the Pretrial Order is MODIFIED, and all discovery in this action is STAYED until

 further order of the Court.

        It is so ORDERED.

                                                      ENTER: September 29, 2020



                                                      Joel C. Hoppe
                                                      U.S. Magistrate Judge




                                                  2
